

115 HR 2028 IH: Healthy Relationships Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2028IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Hultgren (for himself, Mr. LaHood, Mr. Banks of Indiana, Mr. Aderholt, Mrs. Hartzler, Mr. Jody B. Hice of Georgia, and Mr. Babin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services, acting through the Administration for
			 Children & Families, to award grants on a competitive basis to public and private entities to provide
			 exclusively education in sexual risk avoidance (meaning avoiding all
			 sexual risk by voluntarily refraining from nonmarital sexual activity).
	
 1.Short titleThis Act may be cited as the Healthy Relationships Act of 2017. 2.Sexual risk avoidance education (a)GrantsThe Secretary of Health and Human Services, acting through the Administration for Children & Families (in this section referred to as the Secretary), may award grants on a competitive basis to public and private entities for the exclusive purpose of providing qualified sexual risk avoidance (in this section referred to as SRA) education to youth and their parents.
 (b)Qualified SRA educationTo receive funding for SRA education under this section, an entity shall demonstrate to the Secretary each of the following:
 (1)The education— (A)will be evidenced-based, meaning it will have a clear theoretical framework integrating research findings with practical implementation relevant to the SRA field that matches the needs and desired outcomes for the intended audience; and
 (B)if effectively implemented, will give youth improved life and health outcomes. (2)The unambiguous and primary emphasis and context for each topic covered by the education will be the message to middle and high school students that avoiding nonmarital sexual activity offers the best opportunity for optimal sexual health.
 (3)The education will be medically accurate, meaning that information will be referenced to peer reviewed publications by educational, scientific, governmental, or health organizations.
 (4)The education will be age-appropriate, meaning it will be appropriate for the general developmental and social maturity of the targeted age group (as opposed to the cognitive ability to understand a topic, or the atypical maturation, of a small segment of the targeted population).
 (5)The education will thoroughly address each of the following: (A)The holistic individual and societal benefits associated with personal responsibility, self-regulation, goal setting, healthy decisionmaking, and a focus on the future.
 (B)The research-supported advantage of reserving sexual activity for marriage, in order to improve the future prospects and physical and emotional health of youth, and helping sexually active students return to a risk-free status. In this subparagraph, the terms sexual activity and sexually active refer to any type of genital contact or sexual stimulation for the purpose of arousal, including sexual intercourse.
 (C)The increased likelihood of avoiding poverty when youth implement the success sequence by achieving three norms in sequence: complete school, secure a full time job, and wait until at least 21 years of age to marry and have children.
 (D)The skills needed to resist the harms associated with pornography and the pervasive, sex-saturated culture that portrays teenage sexual activity as an expected norm, with few risks or negative consequences.
 (E)The foundational components of healthy relationships and their impact on the formation of healthy marriages and safe and stable families.
 (F)How to resist and avoid sexual coercion and dating violence, recognizing that even with consent, teen sex remains a youth risk behavior.
 (G)How other youth risk behaviors, such as drug and alcohol usage, increase the risk for teen sex. (6)The education will ensure that any information provided on contraception—
 (A)is medically accurate and ensures that students understand that contraception offers only physical risk reduction and not risk elimination; and
 (B)does not include demonstration, simulation, or distribution of contraceptive devices. (c)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applicants proposing programs to provide qualified SRA education that will—
 (1)regularly reinforce the SRA message in both the middle and high school grades; and (2)promote parent-child communication regarding the benefits of avoiding all sexual risk.
 (d)ApplicationTo seek an application under this section, an entity shall submit an application at such time, in such manner, and containing such assurances as the Secretary may require. At a minimum, the application shall include—
 (1)assurances satisfactory to the Secretary that each of the conditions listed in subsection (c) will be satisfied;
 (2)an individualized plan to evaluate the SRA education to be funded through the grant for behavioral impact, or to inform best practices in the provision of such SRA education that are based on research that—
 (A)is conducted by independent researchers who have experience in conducting and publishing research in peer-reviewed outlets; and
 (B)is not part of a national evaluation that is mandated by, contracted for, or conducted by the Department of Health and Human Services; and
 (3)an agreement to expend not more than 20 percent of their overall grant award for such evaluation. (e)Training and technical assistance (1)In generalThe Secretary may provide training and technical assistance to grantees under this section.
 (2)RequirementsAny such training and technical assistance shall— (A)emphasize the practical implementation of SRA in all educational messaging to teens;
 (B)be provided directly to grantees by SRA-credentialed experts; (C)cover methodologies and best practices in SRA for teens; and
 (D)consistently teach in the context of a public health model that stresses risk avoidance or a return to a risk avoidance status.
 (3)SettingsAny such training and technical assistance shall be provided during national and regional conferences, webinars, and one-on-one conversations about funded projects.
 (4)Qualified organizationsIn addition to training and technical assistance provided by staff of the Department of Health and Human Services, such training and technical assistance shall be provided by qualified organizations that have—
 (A)sole focus on the development and advancement of SRA education; (B)expertise in theory-based SRA program development and implementation;
 (C)direct experience in developing SRA evaluation instruments; and (D)the ability to offer technical assistance and training on topics relevant to the SRA field.
					(f)Authorization of appropriations
 (1)In generalTo carry out this section, there is authorized to be appropriated $100,000,000 for each of fiscal years 2018 through 2022. Amounts authorized to be appropriated by the preceding sentence shall be derived exclusively from amounts made available for the Teen Pregnancy Prevention program of the Department of Health and Human Services.
 (2)Federal administrative costsOf the amount authorized to be appropriated by paragraph (1) for a fiscal year— (A)up to $1,000,000 are authorized to be used for the creation of a national media campaign to increase understanding and appreciation for SRA education;
 (B)not more than $1,000,000 are authorized to be used for Federal administrative costs; and (C)of the amount used by the Secretary for administrative costs, no more than 25 percent shall be used for training and technical assistance.
					